Citation Nr: 0904994	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-26 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of a chip fracture of the proximal interphalangeal 
joint of the right great toe.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

For the reasons indicated below, the appeal is remanded to 
the RO via the Appeals Management Center in Washington, DC.  


REMAND

The veteran is seeking a compensable disability rating for 
residuals of a chip fracture of the proximal interphalangeal 
joint of the right great toe.  He further contends that he is 
entitled to total disability rating based on individual 
unemployability (TDIU).

After reviewing the veteran's claims folders, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.  Specifically, the Board finds 
that additional medical development is needed before it can 
adjudicate the veteran's claim herein.  In making this 
determination, the Board notes that the current medical 
evidence of record fails to clearly define in a meaningful 
manner the scope and severity of the veteran's service-
connected residuals of a chip fracture of the proximal 
interphalangeal joint of the right great toe.  While the 
medical evidence of record is replete with complaints and 
findings of right foot pain, including multiple requests by 
the veteran for a right foot amputation, the current evidence 
fails to define what symptoms he is currently experiencing as 
a result of his service-connected residuals of a chip 
fracture of the proximal interphalangeal joint of the right 
great toe.  

Under these circumstances, the RO should schedule a VA 
examination to ascertain the current scope and severity of 
this condition.  In addition, given the passage of time in 
this matter, the veteran's recent treatment records should be 
obtained.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that VA's statutory duty to assist includes a 
thorough and contemporaneous medical examination).  

In addition, the Court has recently held that § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id. 

Under the circumstances of this case, the Board concludes 
that additional notice is required for the veteran's 
increased compensation claim herein.  Id.; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The issue of entitlement to TDIU is inextricably intertwined 
with the increased rating issue on appeal.  Accordingly, the 
veteran's other claim on appeal must be addressed by the RO 
prior to the Board's consideration of the TDIU presently on 
appeal.  



Accordingly, the case is remanded for the following action:

1.  For each issue on appeal, the RO must 
provide notice that meets the 
requirements set out in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), including notice that 
the veteran must provide or request that 
VA obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the 
consequent effect on employment and daily 
life; notice of the specific requirements 
of the pertinent diagnostic code; notice 
of the assignment of disability 
evaluations and effective dates; and 
notice of the types of evidence available 
to establish entitlement to an increased 
evaluation.

2.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his service-
connected residuals of a chip fracture of 
the proximal interphalangeal joint of the 
right great toe, since February 2007.  
The veteran should be asked to complete a 
separate VA Form 21-4142 for any 
physician or source of treatment he may 
identify.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  The veteran must be asked to complete 
and return to the RO an updated VA Form 
21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability.

4.  The veteran should be afforded the 
appropriate VA examination to determine 
the current scope and severity of his 
residuals of a chip fracture of the 
proximal interphalangeal joint of the 
right great toe.  All indicated tests, 
including x-rays, must be accomplished.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should also address the 
following:

(a)	identify and fully describe all 
manifestations of the veteran's 
residuals of a chip fracture of the 
proximal interphalangeal joint of the 
right great toe; 

(b)	provide an opinion as to whether the 
veteran's complaints concerning this 
condition are consistent with the 
objective clinical findings, and 
whether the disability limits his 
ability to work, or affects his 
ability to obtain and maintain 
substantially gainful employment.  

(c)	state whether the above findings are 
so severe that the disability is 
equivalent to that which would result 
from amputation of the great toe; and  

(d)	identify any other chronic 
conditions affecting the functioning 
of the veteran's right foot, and for 
each condition indentified: the 
examiner should indicate whether the 
condition was caused or aggravated by 
the veteran's service-connected 
residuals of a chip fracture of the 
proximal interphalangeal joint of the 
right great toe; and the examiner 
should attempt to separate out all 
manifestations that each such 
condition is having on the overall 
functioning of the veteran's right 
foot as compared to his service-
connected condition.  If this last 
request is not medically possible, the 
physician should so indicate.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.  The report 
prepared must be typed.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

7.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims on appeal 
must be readjudicated.  If any claim 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




